Patterson, P. J. (dissenting):
I dissent from the decision of the majority of the court affirming the judgment in this case. The defendant was convicted of the; cz-ime, of grand lai-ceny in the second degree. There wez-e two' counts in the indictment, the first- chaz-ging the defendant with feloniously stealing, taking and carrying away a finger ring of the value of $175, the property of one John Behrens. In the second count he was chaz-ged with having in his custody as bailee the same property referred to in the first count, and with feloniously appropriating the same to his own use with the intent to dépri've and defraud the said John Behrens of the same and of the use and benefit thereof. On the trial, the case was submitted to the jury upon the second count.
I am of the opinion that the evidence is insufficient to sustain the conviction, in that it fails to show that the defendant retained the' property with the intent to depz-ive and defraud the true owner of the same. The undezlying facts of the case are' plain. The defendant and John' Behrens had negotiations respecting the sale by the latter to the former of a diamond ring, Those negotiations resulted, in ah arrangement by which the ring was to be delivered to the defendant: He paid five dollars in money and indoi-sed and. delivered to Behrens a check of a third party for the' sum of twenty-five dollars. At the same time two papez-s were signed by the defendant, in one. of which it is provided that “ The undez’-mentioned goods are com *437signed to you to be returned within .... or upon demand. Hone of them are sold nor does the title thereto pass. Conditions and agreements not expressly herein included shall not be considered as part hereof. All risks are assumed by the consignee. 1 14Kt. Solid Cold Tooth Bing Boman colored, set with solitaire diamond weighing 3/4 (less) 1/16 1 /64 value 175.” At the same time, another paper was signed, termed a deposit agreement, and under which the' defendant agreed to pay Behrens thirty dollars upon the execution of the paper, eight dollars on January thirteenth, and three dollars each- week, beginning on January 15, 1906, until the sum so deposited amounted to one hundred and seventy-five dollars._ The agreement then proceeded to state that: “ It is further expressly agreed that if the first party (the defendant) at .any time defaults any of said deposits, the second party (Behrens) may deliver to the first party articles, as near as may be, of the same nature, manufacture and style as the chattels herein agreed to be delivered but reasonably worth the sums so deposited, and upon delivery thereof, this.agreement shall be deemed fulfilled and satisfied, and it is further agreed that conditions and agreements not expressly included herein shall not be considered as a part hereof.”
The transaction took place on the 5th of January, 1906. On January sixteenth, Behrens, with his son, called on the defendant at his place of business and then said to him : “ The Court requires me to make a personal demand upon yon in the presence of a witness, and I now demand the return of this diamond ring,” holding the memorandum in his hand at the time, and the defendant said: “ All right, I accept your demand'.” Behrens testified that that was all that was said. “ He did not give me my ring.” In the meantime, and after the five dollars was paid and the twenty-five-dollar check given, the defendant claims that he discovered that the diamond in the ring was not of the quality represented by Behrens when he sold it, and that thereupon he, the defendant, stopped the payment of the check. When the return of the ring was demanded by Behrens the defendant said: “ All right, I accept your demand.” He did not refuse, therefore, to give up .the ring. He swore that he stated that he would give it up upon the five dollars and the twenty-five-dollar check being returned. That is denied, it is true, by Behrens and his son, but criminal intent cannot necessarily be *438inferred from his mere neglect to return the ring. It had come into his possession lawfully, and Behrens expressly agreed that if the defendant made default in any of the deposits, he, Behrens, “ may deliver to the first party articles, as near as may be, of the same nature, manufacture and style as the chattels herein agreed to be delivered but reasonably worth the sums so deposited.” - This stipulation cannot be regarded as leaving it altogether optional with Behrens" whether he would deliver to the defendant merchandise of the value of five dollars or of tyventy-five dollars; but, at all events, the defendant might be justified in believing that before the ring was returned by him, he was entitled to something as an equivalent for the money he had paid on account of the transaction. He might well have believed that before the return of the ring could be exacted or compelled, Behrens ought to satisfy him in some way for the money paid on account. There is nothing in this evidence to indicate an original purpose on the part of the defendant to pro-, cure possession of the ring by fraud, artifice or deception, and its conversion subsequently with a felonious intent is not satisfactorily established.
I think the judgment should be reversed and a new trial ordered.
Houghton, J., concurred.
Judgment affirmed. Order filed.